UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 96-7685



ROBERT LOUIS JORDAN,

                                            Plaintiff - Appellant,

         versus


UNITED STATES OF AMERICA,

                                             Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Dennis W. Shedd, District Judge.
(CA-96-2663-9-19)


Submitted:   July 24, 1997                 Decided:   July 31, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Louis Jordan, Appellant Pro Se. Henry Douglas Knight, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the denial of his motion for reconsid-

eration of the district court’s order removing the motion for

declaratory judgment from the criminal docket and filing it as a

separate action.. We dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-
diction only over final orders, 28 U.S.C. § 1291 (1994), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2